 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER

  Stuart R. Fraenkel
  Gretchen M. Nelson
  Carlos F. Llinas Negret
  601 So. Figueroa Street, Suite 2050
  Los Angeles, CA 90017
  (213)622-6469



 ATTORNEY(S) FOR:     Plaintiff
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
CLIFTON J. SELIGA, Individually and as Husband of                             CASE NUMBER:
 BRENDA C. SELIGA; BRENDA C. SELIGA, Individually
and as Wife of CLIFTON J. SELIGA,
                                                              Plaintiff(s),
                                     v.
PRINCESS CRUISE LINES, LTD, doing business
as PRINCESS CRUISES; VENTURE TRAVEL, LLC,                                                    CERTIFICATION AND NOTICE
doing                                                                                          OF INTERESTED PARTIES
 business as TAQUAN AIR; And MOUNTAIN AIR
                                                             Defendant(s)                          (Local Rule 7.1-1)
SERVICE, LLC,

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                    Plaintiff Clifton J. Seliga and Brenda C. Seliga
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                                  PARTY                                                CONNECTION / INTEREST
Cliftton J. Seliga                                                            Plaintiff
Brenda C. Seliga                                                              Plaintiff
Princess Cruise Lines, LTD dba Princess Cruises                               Defendanr
Venture Travek, LLC dba Taouan Air                                            Defendant
Mountain Air Services, LLC                                                    Defendant




          November 10, 2020                                       Carlos F. Llinás Negret
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                            Attorney for Plaintiff



CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
